The Statute makes it unlawful to trade with a slave, for any cotton, corn, beef, leather, sheep, c., c., with a proviso, that in the day time, Sunday's excepted, it may be lawful to trade with a slave "for any such article, or articles, as aforesaid, for which the slave has a permission in writing from his master to dispose of the same," and "to sell and deliver to the slave any goods, money, c., (spirituous liquors excepted, unless there be an order for the *Page 63 
same) in exchange for, or payment of the money, or article, or articles, which the slave may have been by the written permission aforesaid authorised to sell."
The object of the Statute is to take from slaves the temptation to steal, which would be held out, if they could dispose of property as easily as they can steal it.
It is apparent from the words of the Statute, that the written permission must specify the article which the slave has, and is permitted to dispose of. This was necessary to effect the object in view, and it was supposed, that if slaves could not dispose of any article without being obliged to tell their masters, what cotton, corn, c., they had to sell, and the master put it down in writing, there would be but little temptation for them to steal.
The order in this case is void and good for nothing, for two reasons: 1st, because it does not specify the article which the slave was permitted to sell; 2d, because from its generality, it evades the Statute and entirely defeats the object for which it was created. The order being void, it becomes unnecessary to decide the question that was mooted in the argument: Whether a master may not give his slave a written permission, stating that he has five bushels of corn, for instance, which he is at liberty to trade for, — the spirituous liquor is expressed in the permission or order, as one of the articles which his master is willing for him to receive in exchange for his corn? In STATE v. MILLER, 7 Ired. 278, an opinion is expressed in the affirmative, if it be in the day time, Sundays excepted.
I concur that the judgment should be affirmed. *Page 64